DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received April 15, 2022.  Claim 1 was amended.  Claims 1-5 and 7-19 are pending.

Claim Objections
Claims 1, 2, 7, and 9 are objected to because of the following informalities:  
In claim 1, after the Formula 1 structure, the words “wherein, wherein,” should be changed to “wherein”.
At the end of claim 2, “as defined in the above” should be changed to “as defined in the above i)” for clarity.
At the end of claim 7, “as defined in the above” should be changed to “as defined in the above i)” for clarity.
In claim 9, the compounds in the top row of page 11 of the 04/15/2022 claim set are not printed clearly.  Some of the heteroatoms are blurred and bonding lines are unclear.  Additionally, on page 9 some of the amine nitrogens are not printed clearly.  Clearer structures are suggested.
In claim 9 on page 13, a portion of the carbazole group of compound “P1-111” is omitted.  A fully printed, clearer structure is suggested.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 and 7-19 are considered to comprise allowable subject matter.  Note that some of the claims are objected above for minor informalities.  
The closest prior art is considered to be Ryu et al. (US 2013/0105771 A), which discloses Formula 1 (see par. 16-18) triarylamine compounds.   Ryu et al. fails to teach or to disclose selection of an ortho- or meta- phenylene as an Ar1 or Ar2 linking group.  
	Claims 1, 2, 7 and 9 currently contain objections to minor informalities and would be allowable with correction of the minor informalities. Claims 3-5, 8 and 10-19 are indicated as allowed on the attached office action summary form. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0087776, US 2015/0221874 and US 2016/0133850 disclose arylamine compounds for organic light emitting devices, but fail to teach or to suggest compounds as specifically claimed with ortho- or meta- phenylene linking groups to a carbazole group.  The references are considered relevant to the art of the endeavor.
This application is in condition for allowance except for the formal matters discussed above in this office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786